Name: Commission Regulation (EEC) No 2921/86 of 23 September 1986 amending for the second time, for the 1986/87 marketing year Regulation (EEC) No 988/86 applying quality class III to certain fruit
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption
 Date Published: nan

 24. 9 . 86 No L 272/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2921/86 of 23 September 1986 amending for the second time, for the 1986/87 marketing year Regulation (EEC) No 988/86 applying quality class III to certain fruit Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular Article 4(1 ) thereof, Whereas Commission Regulation (EEC) No 379/71 of 19 February 1971 laying down common quality standards for citrus fruit (3), laid down a class III for the products concerned ; Whereas, pursuant to the first subparagraph of Article 4(1 ) of Regulation (EEC) No 1035/72, the quality class III may be applied only if the products concerned are needed to meet consumer demand ; whereas, this need, which has already been recognized for a limited period for lemons of the 'Verdelli ' type by Commission Regulation (EEC) No 2194/86 (4), also appears to exist at present for certain citrus fruits other than lemons ; whereas, in view of the considerable fluctuations in production from one marke ­ ting year to another, the period of application of quality class III should be limited ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 988/86 is hereby amended by the addition of the following : '  oranges of the blonde variety ovale calabrese from 1 October 1986 to 31 December 1986.  satsumas, Clementines, tangerines and other similar citrus hybrids other than mandarins from 1 October 1986 to 31 December 1986'. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1986 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20. 5 . 1972, p. 1 . 0 OJ No L 119 , 8 . 5 . 1986, p. 46. (3) OJ No L 45, 24.2.1971 , p. 1 . 0 OJ No L 190, 12 . 7 . 1986, p. 58 .